200 N.W.2d 297 (1972)
LOWRY HILL PROPERTIES, INC., petitioner, Respondent,
v.
STATE of Minnesota, By Douglas M. HEAD, its attorney general, etc., respondent-below and third-party plaintiff, Appellant,
v.
ASHBACH CONSTRUCTION CO., et al., third-party defendants, Respondents,
Foley Brothers, Inc., and Oster & Pederson, a joint venture, third-party defendant, Respondent.
No. 43252.
Supreme Court of Minnesota.
August 11, 1972.
Warren Spannaus, Atty. Gen., Eric B. Schultz, Deputy Atty. Gen., Morton H. Letofsky and Tibor M. Gallo, Spec. Asst. Attys. Gen., St. Paul, for appellant.
Haverstock, Gray, Plant, Mooty & Anderson, Robert E. Bowen and Charles K. Dayton, Minneapolis, for Lowry Hill.
Meagher, Geer, Markham & Anderson, Mary Jeanne Coyne, and O. C. Adamson II, Minneapolis, for Ashbach Const. Co.
Maun, Hazel, Green, Hayes, Simon & Aretz, and Garrett E. Mulrooney, St. Paul, for Foley Bros. and others.
Heard before KNUTSON, C. J., and ROGOSHESKE, PETERSON, and MacLAUGHLIN, JJ.
PER CURIAM.
Plaintiff-petitioner filed with the district court a petition for an alternative writ of mandamus requesting that the State of Minnesota be required to condemn certain property. Petitioner alleged that certain apartment buildings owned by it had been damaged as a result of shocks caused by pile driving in the construction of a highway near petitioner's property. A peremptory writ of mandamus was granted and the state appeals, contending (1) that pursuant to Rule 14, Rules of Civil Procedure, it was proper for the state to implead certain third parties in the mandamus proceeding, and (2) that the trial court erred in dismissing certain portions of the third-party complaint.
This is the third appeal involving the claims of petitioner against both the state and the contractors involved in constructing *298 the highway. In Lowry Hill Properties, Inc. v. State, by Head, Minn., 200 N.W.2d 295, (1972), we held that petitioner was not entitled to a writ of mandamus directing the state to proceed with inverse condemnation. The decision in that case renders moot the issues in this case, and this appeal is therefore dismissed.
Appeal dismissed.
OTIS, J., took no part in the consideration or decision of this case.